If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re BURGESS-EILF, Minor.                                           January 28, 2020

                                                                     No. 349352
                                                                     Bay Circuit Court
                                                                     Family Division
                                                                     LC No. 16-012159-NA


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

        Respondent-mother, appeals as of right an order terminating her parental rights to her
minor child, pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to the adjudication continue
to exist and there is no reasonable likelihood that the conditions will be rectified within a
reasonable time), (g) (the parent failed to provide proper care and custody for the child), and (j)
(there is a reasonable likelihood that the child will be harmed if returned to the parent’s home).1
We affirm.

        The minor child has been diagnosed with autism and attention deficit hyperactivity
disorder (“ADHD”). In June 2016, the minor child was removed from the home of her father
because he was severely abusing alcohol, and he defecated on the floor of his apartment and told
the minor child to clean it up. At the time of removal, respondent was living out of her car in
Florida and had left the minor child in her father’s care for the summer. Respondent did not
return to Michigan upon learning of the minor child’s removal from her father’s home. At the
time of removal, respondent was hospitalized in Florida for substance abuse and mental health
problems. At the adjudication phase, respondent waived her right to a jury trial, and a bench trial
was held. At the end of the bench trial, the trial court found that statutory grounds were satisfied
to exercise jurisdiction over the minor child. The minor child was placed in the home of her
great-aunt and great-grandparents (sometimes referred to collectively as “the relative
caregivers”).


1
 The trial court also terminated the parental rights of the minor child’s father, but he is not a
party to this appeal.



                                                -1-
        Following several dispositional hearings over the course of many months, during which
respondent continued to live in Florida, the minor child was returned to the care of her father for
a period of time. However, after the minor child’s father relapsed and was found to have
defecated on the floor of his apartment, the minor child again was placed with the relative
caregivers. Throughout this period, respondent’s participation in services, including treatment
for substance abuse and mental health problems, was minimal or nonexistent, and her visitation
with the minor child was inconsistent. Ultimately, a petition for termination of the parental
rights of respondent and the minor child’s father was filed. A termination hearing was held, and
the trial court terminated the parental rights of both respondent and the minor child’s father.
This appeal followed.

        Respondent first argues that she is entitled to reversal of the termination order because
the trial court did not timely issue its opinion and order terminating her parental rights. We
disagree.

        “In general, issues that are raised, addressed, and decided by the trial court are preserved
for appeal.” In re TK, 306 Mich. App. 698, 703; 859 NW2d 208 (2014). Because respondent did
not raise any issue below regarding the trial court’s failure to comply with the timing
requirements of MCL 712A.19b(1) and MCR 3.977(I)(1) for issuing its opinion and order, the
issue would ordinarily not be preserved. See id. However, by its nature, this issue is one raised
for the first time on appeal, and this Court has authority under MCR 7.216(A)(7) to review this
issue as if it was preserved. This Court reviews de novo the interpretation and application of
statutes and court rules. In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010).

       MCL 712A.19b(1) provides, in relevant part, that “[t]he court shall issue an opinion or
order regarding a petition for termination of parental rights within 70 days after the
commencement of the initial hearing on the petition. The court’s failure to issue an opinion
within 70 days does not dismiss the petition.” MCR 3.977(I)(1) states, in pertinent part: “If the
court does not issue a decision on the record following hearing, it shall file its decision within 28
days after the taking of final proofs, but no later than 70 days after the commencement of the
hearing to terminate parental rights.” The trial court’s opinion and order in this case was
untimely under these provisions. The termination hearing commenced on October 8, 2018.
Final proofs were taken on March 8, 2019, and the trial court issued its opinion and order
terminating parental rights on April 23, 2019. Thus, the trial court erred by failing to comply
with MCL 712A.19b(1) and MCR 3.977(I)(1).

        However, the trial court’s failure to issue its opinion and order in a timely manner does
not entitle respondent to reversal of the order terminating her parental rights. “MCR 3.902(A)
provides that MCR 2.613 governs limitations on the correction of errors in proceedings involving
juveniles.” In re Utrera, 281 Mich. App. 1, 14; 761 NW2d 253 (2008). MCR 2.613(A) provides:

       An error in the admission or the exclusion of evidence, an error in a ruling or
       order, or an error or defect in anything done or omitted by the court or by the
       parties is not ground for granting a new trial, for setting aside a verdict, or for
       vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to
       take this action appears to the court inconsistent with substantial justice.


                                                -2-
        Further, MCL 712A.19b(1) expressly states that “[t]he court’s failure to issue an opinion
within 70 days does not dismiss the petition[,]” and this Court has held that a trial court’s
violation of the time limits set forth in the court rule does not require dismissal, In re TC, 251
Mich. App. 368, 370-371; 650 NW2d 698 (2002).2 More specifically, in In re TC, the trial court
failed to issue its final decision within 70 days after the commencement of the termination
hearing. Id. at 369. This Court rejected the “respondent’s argument that the silence of the court
rule with regard to a sanction for violating the rule signals the Supreme Court’s rejection of the
express statement of the statute that violation of the time requirements will not result in a
dismissal.” Id. at 370. “There is no reason to suppose that the Supreme Court intended that the
penalty for delay would be more delay.” Id. at 371. Based on this, this Court held that reversal
was not required under MCR 2.613(C).3 Id.

        Furthermore, we note that respondent has identified no prejudice that she has suffered as
a result of the untimely issuance of the opinion and order terminating her parental rights.
Respondent suggests that the untimely issuance of the opinion and order means that the decision
was based on “stale testimony” and that she “should have had the opportunity to offer up-to-date
testimony.” However, respondent fails to identify any specific testimony at the termination
hearing that was rendered “stale” by the time that the trial court issued its opinion and order and
has offered no reason to believe that she could have provided new testimony that would alter the
outcome. Thus, respondent has not established entitlement to reversal.

         Respondent next argues that the trial court erred in failing to afford to her the right to a
jury at the termination hearing. We disagree.

       Whether there is a right to a jury at a termination hearing presents a question of law, and
questions of law are reviewed de novo. In re AMB, 248 Mich. App. 144, 165; 640 NW2d 262
(2001). This Court reviews de novo the interpretation and application of statutes and court rules.
In re Mason, 486 Mich. at 152.

         Our Supreme Court has explained:

                 In Michigan, child protective proceedings comprise two phases: the
         adjudicative phase and the dispositional phase. Generally, a court determines
         whether it can take jurisdiction over the child in the first place during the
         adjudicative phase. Once the court has jurisdiction, it determines during the
         dispositional phase what course of action will ensure the child’s safety and well-




2
  At the time of the issuance of In re TC, the provision now located at MCR 3.977(I)(1) was
located at former MCR 5.974(G)(1). The current court rule is substantively identical to the
former court rule at issue in In re TC. See In re TC, 251 Mich. App. at 369; see also In re Utrera,
281 Mich. App. at 13 n 4 (noting that, effective May 1, 2003, “MCR subchapter 5.900 was moved
to new MCR subchapter 3.900, and MCR 3.977 corresponds to former MCR 5.974[]”).
3
    We decline respondent’s invitation to declare a conflict under MCR 7.215(J)(2).


                                                 -3-
         being. [In re Sanders, 495 Mich. 394, 404; 852 NW2d 524 (2014) (citations
         omitted).]

        In the adjudicative phase, the respondent parent is entitled to a jury trial. MCR 3.911(A),
(B); In re Sanders, 495 Mich. at 405. “Once a court assumes jurisdiction over a child, the parties
enter the dispositional phase. Unlike the adjudicative phase, . . . the rules of evidence do not
apply [to the dispositional phase], MCR 3.973(E), and the respondent is not entitled to a jury
determination of facts, MCR 3.911(A).” In re Sanders, 495 Mich. at 406. Hence, there is no
right to a jury at a termination hearing. See also MCR 3.911(A) (“The right to a jury in a
juvenile proceeding exists only at the trial.”); In re PAP, 247 Mich. App. 148, 153; 640 NW2d
880 (2001) (“Parents may demand a jury determination of the facts in the adjudicative phase of
child protective proceedings.”); In re Miller, 178 Mich. App. 684, 686; 445 NW2d 168 (1989)
(the right to a jury trial exists only in the adjudicative phase and not in the dispositional phase);
In re Colon, 144 Mich. App. 805, 816; 377 NW2d 321 (1985) (“There is no right to a jury trial at
the dispositional phase.”).

        Despite all this, respondent makes a confusing argument that MCL 712A.17(2) afforded
her the right to a jury at the termination hearing.4 This argument fails. As noted, our Supreme
Court stated in In re Sanders that there is no right to a jury in the dispositional phase, of which a
termination hearing is a part. In re Sanders, 495 Mich. at 406. This Court is bound to follow
decisions of our Supreme Court that have not been clearly overruled or superseded. Associated
Builders & Contractors v City of Lansing, 499 Mich. 177, 191-193; 880 NW2d 765 (2016).
Further, MCL 712A.17(2) does not confer a right to a jury determination of a petition to
terminate parental rights. Examined in context, the term “hearing,” as used in MCL 712A.17(2),
refers to a hearing to determine whether a child falls within the court’s jurisdiction. This
interpretation conforms to the extensive caselaw recognizing that the statutory scheme authorizes
a jury trial only at the adjudicative phase of a child protection proceeding. Respondent’s
argument that she had a right to a jury at the termination hearing therefore lacks merit.

        Respondent next argues that the trial court clearly erred in finding that the relevant
statutory grounds for termination of parental rights were proven by clear and convincing
evidence. We disagree.


4
    MCL 712A.17(2) provides:
         Except as otherwise provided in this subsection, in a hearing other than a criminal
         trial under this chapter, a person interested in the hearing may demand a jury of 6
         individuals, or the court, on its own motion, may order a jury of 6 individuals to
         try the case. In a proceeding under section 2(h) of this chapter, a jury shall not be
         demanded or ordered on a supplemental petition alleging a violation of a personal
         protection order. In a criminal trial, a jury may be demanded as provided by law.
         The jury shall be summoned and impaneled in accordance with chapter 13 of the
         revised judicature act of 1961, 1961 PA 236, MCL 600.1300 to 600.1376, and, in
         the case of a criminal trial, as provided in chapter VIII of the code of criminal
         procedure, 1927 PA 175, MCL 768.1 to 768.36.



                                                 -4-
        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). This Court reviews “for clear error a trial court’s
finding of whether a statutory ground for termination has been proven by clear and convincing
evidence.” Id. Clear error exists when the reviewing court is definitely and firmly convinced
that a mistake was made. Id. Due regard is given “to the trial court’s special opportunity to
observe the witnesses.” Id. (quotation marks and citation omitted).

       Termination of parental rights is proper under MCL 712A.19b(3)(c)(i) if the court finds:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age. . . .

This statutory ground is satisfied when the conditions that led to the adjudication continue to
exist “despite time to make changes and the opportunity to take advantage of a variety of
services.” In re White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014) (quotation marks and
citation omitted). It is not enough for a respondent to participate in services; the respondent must
also benefit from the services. In re TK, 306 Mich. App. at 711.

        It is undisputed that more than 182 days had elapsed since the issuance of the initial
disposition order. Among the conditions that led to the adjudication were respondent’s substance
abuse, her lack of stable housing, her mental health concerns, and her lack of parenting skills.
Although respondent had improved her housing situation by living in the same apartment for an
extended time, we conclude that she failed to participate in or benefit from services to address
the other concerns.

        Around the time of the minor child’s removal in 2016, respondent had been hospitalized
at Central Florida Behavioral Center for mental health concerns, including suicidal ideation and
aggression. Respondent acknowledged that the 2016 discharge summary from Central Florida
Behavioral Center indicated that respondent was bipolar, that she came in reporting self-harm,
that she appeared pressured, that she had racing thoughts and an angry mood, that she frequently
used “the F word,” and that she had recently used cocaine. Upon discharge from that facility, it
was recommended that she obtain mental health therapy, and the hospital provided information
regarding where she could attend therapy. Also, a psychological evaluation that respondent
underwent indicated that respondent could benefit from individual counseling to address
transient depressive symptoms. Despite these recommendations, respondent failed to obtain any
mental health therapy and claimed that she did not need any mental health services. Respondent
later obtained another psychological evaluation, which did not recommend mental health
services. However, the Department of Health and Human Services (“DHHS”) caseworker,
Shannon Clifford, testified that the report was based on respondent’s self-reporting with the goal
of getting a report saying that she did not need mental health services. In short, respondent failed

                                                -5-
to participate in or benefit from mental health services or even to acknowledge that she needed
such services.

         There was also evidence that respondent failed to participate in or benefit from services
to address her substance abuse issues. Respondent had a history of using cocaine, heroin, and
marijuana, including positive tests for cocaine and marijuana on one of the dates of the bench
trial of the adjudication in this case. Although respondent participated in a program called
“moral reconation therapy” at Seminole Addiction Treatment Services, that therapy did not
address substance abuse or mental health issues specifically. Also, respondent reported that she
did not attend the sessions but merely reviewed a workbook at home and then sometimes
reported back to the therapist. Clifford had no basis to conclude that respondent had benefited
from this service. Clifford testified that this workbook course did not constitute significant
progress in rectifying the substance abuse problem, and respondent had done nothing else to
address her substance abuse problem. In fact, she entirely denied that she had a substance abuse
problem. Respondent also underwent drug screens in both Michigan and Florida. Although
respondent had not tested positive since May 2017, Clifford noted that respondent’s drug screens
in Michigan were always scheduled rather than random and that respondent thus had plenty of
time to prepare for the drug screens. Clifford once tried to arrange a random screen when
respondent was scheduled to visit the minor child. However, when respondent found out that
Clifford was going to be at the visit, respondent arrived a couple of hours after the visit was
scheduled to start and after Clifford had left. Although respondent claimed that she had attended
Alcoholics Anonymous or Narcotics Anonymous, she never provided documentation to verify
this claim.

        Respondent also failed to make any improvement in her parenting skills. She did not
participate in any parenting education program. Clifford testified that respondent did not think
that she needed any services to address her parenting skills. Clifford discussed with respondent
the basic idea that she should be in contact with the minor child’s service providers, including
her teachers, autism therapist, and autism case manager. Although respondent was given contact
information for all of the service providers, she had made virtually no effort to contact any of the
service providers to get an update on the minor child’s needs or what the minor child’s services
entailed. Respondent participated by telephone in some group meetings that were set up by the
minor child’s autism case manager, but respondent did not reach out to the minor child’s teachers
or autism therapist “on a consistent basis to stay up-to-date with what her current needs are at
that time, and how they’re addressing them[.]” During her visits to Michigan, respondent was
told that she had permission to observe the minor child’s autism therapy sessions, but respondent
did not go to any of the sessions. Respondent also failed to attend any of the minor child’s
doctor appointments. Respondent sometimes went several months without visiting the minor
child, and she was often distracted by her cellular telephone or computer during supervised
visits. Respondent was not consistent in calling the minor child, and respondent made various
excuses when she failed to call. Clifford testified that respondent never reached a point at which
unsupervised visits with the minor child would be allowed given respondent’s failure to take the
time to learn about the minor child’s needs or how those needs are being addressed through
services. Also, respondent lacked stability. In meetings with Clifford, respondent would “go
from irate and yelling, to calm, and everything’s great.”



                                                -6-
       Respondent often failed to make visiting the minor child a priority even when respondent
was in Michigan. For example, respondent admitted to lying under oath at the termination
hearing when she had earlier denied that she was in Bay City, Michigan, during the final
weekend of September 2018 and had failed to visit the minor child despite not having seen her
for several months. Respondent made this admission only after photographs and video from
Facebook were presented showing that she was in the area filming a movie that weekend.

        Moreover, although respondent chose to live in Florida rather than Michigan, and the
DHHS could not pay for out-of-state services, the DHHS nonetheless attempted to assist
respondent in finding service providers in her area and to help respondent find ways to pay for
those services. For example, Clifford provided respondent with a list of resources in her area,
including an internet link to a Florida agency website which could assist respondent in finding
the services that she needed locally. Clifford continually urged respondent to apply for a Florida
identification (“ID”) card so that she could apply for insurance to perhaps help pay for some of
her services, but it took the better part of a year for respondent to even apply for a Florida ID
card. Moreover, by March 2018, respondent was claiming that she had thousands of dollars
saved, and it was thus unclear why respondent could not afford to pay for the services that she
was directed to complete. Clifford testified that respondent “hasn’t engaged, or benefited from
services, and you can’t really benefit from services if you’re not even gonna admit there’s a need
for them in the first place.”

        By the time that the termination hearing was completed, it had been 33 months since the
minor child was removed from her parents’ care, comprising roughly a quarter of the minor
child’s life so far. There was extensive testimony that the minor child needed permanence,
particularly in light of her autism diagnosis. Respondent was afforded more than enough time to
make changes and ample opportunities to take part in services. In re White, 303 Mich. App. at
710. Nonetheless, respondent failed to participate in or benefit from the services that were
required. Consequently, we conclude that the trial court did not clearly err in finding by clear
and convincing evidence that the conditions that led to the adjudication continued to exist and
that there was no reasonable likelihood that the conditions would be rectified within a reasonable
time considering the minor child’s age.

       Therefore, we conclude that the trial court did not clearly err in determining that the
ground for termination in MCL 712A.19b(3)(c)(i) was satisfied. Because only one statutory
ground need be proven to terminate a respondent’s parental rights, In re Laster, 303 Mich. App.
485, 495; 845 NW2d 540 (2013), this Court could decline to address the trial court’s
determination that statutory grounds for termination also existed under MCL 712A.19b(3)(g) and
(j). We will nonetheless address those additional statutory grounds.

        Under MCL 712A.19b(3)(g), the trial court may terminate parental rights if the court
finds, by clear and convincing evidence, that “[t]he parent, although, in the court’s discretion,
financially able to do so, fails to provide proper care or custody for the child and there is no
reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.” A parent’s failure to comply with a case service
plan is evidence of the parent’s failure to provide proper care and custody for the child. In re JK,
468 Mich. 202, 214; 661 NW2d 216 (2003). As discussed earlier, respondent failed to participate
in or benefit from the services that were required, including treatment for her substance abuse

                                                -7-
and mental health problems. She also failed to improve her parenting skills. This evidences
respondent’s failure to provide proper care and custody for the minor child. Moreover, given the
length of time the case had been pending and the minor child’s need for permanence, there was
no reasonable expectation that respondent would be able to provide proper care and custody
within a reasonable time considering the minor child’s age. The trial court did not clearly err in
finding by clear and convincing evidence that the ground for termination in MCL
712A.19b(3)(g) was satisfied.

         Under MCL 712A.19b(3)(j), the trial court may terminate parental rights if the court
finds, by clear and convincing evidence, that “[t]here is a reasonable likelihood, based on the
conduct or capacity of the child’s parent, that the child will be harmed if he or she is returned to
the home of the parent.” A court may consider a parent’s failure to comply with a case service
plan in assessing whether harm may result to the child if returned to the parent’s care. In re
Mason, 486 Mich. at 159 n 9. As discussed, respondent failed to participate in or benefit from the
services that were required of her, including treatment for substance abuse and mental health
problems. She also failed to improve her parenting skills. Of particular concern with respect to
this statutory ground is that, as Clifford noted, respondent failed to learn about the minor child’s
needs or how those needs were being addressed through services for her autism and ADHD
diagnoses. Given her special needs, the minor child required constant supervision to keep her
safe. Clifford noted that the minor child needs a lot of “attention to her needs, and her routine,
and her structure, and her schedule, so she can be successful, and continue to thrive.” The school
that respondent found for the minor child in Florida did not have a specific program that would
address the minor child’s special needs, and the school had a year-long waiting list for
admission. The minor child was making great progress at the school she was attending in
Michigan. The trial court did not clearly err in finding by clear and convincing evidence that the
ground for termination in MCL 712A.19b(3)(j) was satisfied.

       Respondent next argues that the trial court clearly erred in finding by a preponderance of
the evidence that termination of her parental rights was in the best interests of the minor child.
We disagree.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “[T]he preponderance of the
evidence standard applies to the best-interest determination.” In re Moss, 301 Mich. App. at 83.
This Court reviews for clear error the trial court’s determination regarding the child’s best
interests. In re White, 303 Mich. App. at 713.

        The trial court should weigh all available evidence when determining the child’s best
interests. Id.

               To determine whether termination of parental rights is in a child’s best
       interests, the court should consider a wide variety of factors that may include the
       child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s

                                                -8-
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [Id. at 713-714 (quotation marks and citation omitted).]

Also, a child’s placement with relatives weighs against termination and thus constitutes “a factor
to be considered in determining whether termination is in the child’s best interests.” In re
Olive/Metts, 297 Mich. App. at 43, citing In re Mason, 486 Mich. at 164.

        Although respondent and the minor child had a bond, Clifford testified that the minor
child saw her great-aunt, one of the relative caregivers, as a parental authority figure. According
to Clifford, the minor child did not see respondent in that way. Moreover, as discussed earlier,
respondent failed to participate in and benefit from the services required of her and failed to
improve her parenting ability. Her visitation with the minor child was inconsistent and
respondent would sometimes go months without visiting the minor child. Respondent was
sometimes distracted by her cellular telephone or computer during visits. Respondent had failed
to learn about the services that were being provided to the minor child for her autism diagnosis,
and the school respondent found for the minor child in Florida lacked a specific program that
would address the minor child’s special needs.

        Although a relative placement weighs against termination, In re Olive/Metts, 297 Mich
App at 43, citing In re Mason, 486 Mich. at 164, there was extensive testimony that adoption was
preferable to a guardianship in this case. In light of her special needs, the minor child had a
particular need for permanence, structure, consistency, and stability. This case had been pending
for 33 months at the time that the termination hearing ended, respondent still had not adequately
participated in or benefited from services. The minor child was thriving in her current placement
with relatives, who provided a stable and supportive home environment and who wished to adopt
her. Given all of these considerations, we conclude that the trial court did not clearly err in
finding by a preponderance of the evidence that termination of respondent’s parental rights was
in the minor child’s best interests.

        Respondent next argues that the DHHS failed to make reasonable efforts toward
reunification. We disagree.

         To preserve a claim that the DHHS failed to make reasonable efforts at reunification, a
respondent must object or indicate in the trial court that the services provided were somehow
inadequate. In re Frey, 297 Mich. App. 242, 247; 824 NW2d 569 (2012). “The time for asserting
the need for accommodation in services is when the court adopts a service plan[.]” Id. (quotation
marks and citation omitted). Respondent’s brief on appeal does not identify any such objection
or argument that she made below regarding the purported inadequacy of the services provided to
her, and we have found nothing in the record suggesting that she preserved the issue. Therefore,
this issue is unpreserved.

        Unpreserved issues are reviewed for plain error affecting substantial rights. In re TK, 306
Mich. App. at 703. “To avoid forfeiture under the plain error rule, three requirements must be
met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain
error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
“Generally, an error affects substantial rights if it caused prejudice, i.e., it affected the outcome
of the proceedings.” In re Utrera, 281 Mich. App. at 9, citing Carines, 460 Mich. at 763.

                                                -9-
        “Generally, reasonable efforts must be made to reunite the parent and children unless
certain aggravating circumstances exist.” In re Moss, 301 Mich. App. at 90-91. “As part of these
reasonable efforts, the [DHHS] must create a service plan outlining the steps that both it and the
parent will take to rectify the issues that led to court involvement and to achieve reunification.”
In re Hicks/Brown, 500 Mich. 79, 85-86; 893 NW2d 637 (2017). “While the [DHHS] has a
responsibility to expend reasonable efforts to provide services to secure reunification, there
exists a commensurate responsibility on the part of respondents to participate in the services that
are offered.” In re Frey, 297 Mich. App. at 248. A respondent must both participate in and
benefit from the services that are provided. Id.

        Respondent argues that the DHHS failed to make reasonable efforts to achieve
reunification. Respondent suggests that, because she lives in Florida, she is somehow akin to an
incarcerated parent who has been deprived of the ability to participate in services or to personally
care for the child. Respondent references our Supreme Court’s holding that “[t]he mere present
inability to personally care for one’s children as a result of incarceration does not constitute
grounds for termination.” In re Mason, 486 Mich. at 160. We conclude that respondent’s
argument is unavailing for multiple reasons.

         Respondent fails to identify precisely how the services offered to her were unreasonable
or what additional services should have been offered. Moreover, the record demonstrates that
respondent had ample opportunities to participate in services. As discussed, even though the
DHHS could not pay for out-of-state services, the DHHS attempted to assist respondent in
finding service providers in her area and to help respondent find ways to pay for those services,
such as by getting insurance. Also, by March 2018, respondent was claiming that she had
thousands of dollars saved, and it was thus unclear why respondent could not afford to pay for
the services that she was directed to complete. Respondent failed to participate in services and
had ample opportunities to participate in parenting time with the minor child but often failed to
utilize that time. When she attended supervised visitation, respondent was often distracted by
her cellular telephone or her computer. Respondent also made virtually no effort to
communicate with the minor child’s teachers and autism specialists, despite being urged to do so.
Indeed, respondent’s failure to learn about how the minor child’s special needs were being
addressed contributed to respondent’s failure to obtain unsupervised parenting time.

        In sum, respondent’s claim that the DHHS failed to make reasonable efforts to achieve
reunification is without merit. Contrary to respondent’s suggestion, her parental rights were not
terminated because she lived in Florida. Rather, her parental rights were terminated because the
statutory grounds for termination were satisfied given her failure to participate in or benefit from
the services that were ordered and because termination was in the minor child’s best interests.

       Affirmed.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Brock A. Swartzle


                                               -10-